 Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 1 of 27 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------)(
JOSIAH GALLOWAY,

                                             Plaintiff,                           COMPLAINT

                           -against-                                              (Plaintiff Demands Trial by
                                                                                  Jury)
COUNTY OF NASSAU;
NASSAU COUNTY POLICE DEPARTMENT;
INCORPORATED VILLAGE OF HEMPSTEAD;
P.O. STEVEN HOROWITZ (Shield # 144);
DETECTIVE MATTHEW ROSS (Shield # 834);
DETECTIVE CHARLES DECARO (Shield # 1047);
DETECTIVE THOMAS BISCHOFF (Shield # 1001);
DETECTIVE RONALD LIPSON (Shield # 1296);
DETECTIVE THOMAS D'LUGINSKI (Shield # 7900);
DETECTIVE GEORGE DARIENZO (Shield # 1038);
DETECTIVE KEVIN CUNNINGHAM (Shield # 112);
KATHLEEN RICE;
ASSISTANT DISTRICT ATTORNEY JOSEPH LaROCCA;
ASSISTANT DISTRICT ATTORNEY ROBERT SCHALK;
JOHN DOE and JANE DOE #s 1 - 20 being and intended to
be other parties from the County of Nassau, Nassau County
Police Department, Incorporated Village of Hempstead and
Incorporated Village of Hempstead Police Department whose
names are presently unknown, all jointly and severally, '

                                             Defendants.
-----------------------------------------------------------------------------)(

         Plaintiff, Josiah Galloway, by his attorneys, the Law Offices of Thomas F. Liotti, LLC,

and co-counsel Joseph F. DeFelice, Esq., as and for his complaint, alleges as follows:

                                                JURISDICTION

          1. Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over all civil

actions involving a federal question arising under the Constitution, laws or treaties of the United



                                                          1
 Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 2 of 27 PageID #: 2




States and this action is based upon a cause or causes of action arising under 42 U.S.C. § 1983

(Civil action for deprivation of rights).

         2. The Plaintiff further invokes the supplemental jurisdiction of this Court over the

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367(a).

                                               VENUE

         3. Pursuant to 28 U.S.c. § 1391(b), venue is proper in the Eastern District of New

York, as this is the judicial district in which the claims herein alleged arose.

                                            JURY DEMAND

         4. Pursuant to the Seventh Amendment of the United States Constitution, Plaintiff

requests a jury trial on all issues and claims set forth in this Complaint.

                                              PARTIES

         5. Plaintiff, Josiah Galloway is a United States citizen, and at all relevant times was,

and still is, a resident ofthe County of Nassau, State of New York, except for those years when

he was wrongfully detained, to wit: 10 years, 3 months and 8 days.

         6. Defendant, County of Nassau was and still is a municipality, duly organized and

existing under and by virtue of the laws of the State of New York, was the employer of the

individual police defendants, to wit: Detective Matthew Ross (Shield # 834), Detective Charles

DeCaro (Shield # 1047), Detective "Oscar" Olie, first name "Oscar" is fictitious and unknown to

Plaintiff, Detective Thomas Bischoff (Shield # 1001), Detective Ronald Lipson (Shield # 1296),

Detective Thomas D'Luginski (Shield # 7900) and Detective George Darienzo (Shield # 1038),

and is and was at all times relevant to this Complaint responsible for the policies, practices, and

customs ofthe Nassau County Police Department ("NCPD").


                                                   2
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 3 of 27 PageID #: 3




         7. Defendant, Nassau County Police Department was and still is a departmental

agency of the Defendant, County of Nassau, and has the individual police defendants, to wit:

Detective Matthew Ross (Shield # 834), Detective Charles DeCaro (Shield # 1047), Detective

Thomas Bischoff (Shield # 1001), Detective Ronald Lipson (Shield # 1296), Detective Thomas

D'Luginski (Shield # 7900) and Detective George Darienzo (Shield # 1038), in its employ and

under its supervision and control.

         8. Defendant, Incorporated Village of Hempstead was and still is a municipality

organized and existing under and by virtue of the laws of the State of New York and located

within the County of Nassau.

         9. At all relevant times herein, Defendant, P.O. Steven Horowitz (Shield # 144) was a

duly appointed and acting police officer of the Defendant, Incorporated Village ofHernpstead,

acting under color oflaw and in his individual capacity within the scope of employment pursuant

to the statutes, ordinances, regulations, policies, customs, and usage of the Incorporated Village

of Hempstead, County of Nassau and the State of New York.

       10. At all relevant times herein, Defendant, Detective Matthew Ross (Shield # 834) was

a duly appointed and acting police detective of the Defendant, Nassau County Police Department,

acting under color oflaw and in his individual capacity within the scope of employment pursuant

to the statutes, ordinances, regulations, policies, customs, and usage of the County of Nassau and

the State of New York.

       11. At all relevant times herein, Defendant, Detective Charles DeCaro (Shield # 1047)

was a duly appointed and acting police detective of the Defendant, Nassau County Police

Department, acting under color oflaw and in his individual capacity within the scope of


                                                 3
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 4 of 27 PageID #: 4




employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the

County of Nassau and the State of New York.

       12. At all relevant times herein, Defendant, Detective Thomas Bischoff (Shield # 1001)

was a duly appointed and acting police detective ofthe Defendant, Nassau County Police

Department, acting under color of law and in his individual capacity within the scope of

employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the

County of Nassau and the State of New York.

       13. At all relevant times herein, Defendant, Detective Matthew Ross (Shield # 834) was

a duly appointed and acting police detective ofthe Defendant, Nassau County Police Department,

acting under color of law and in his individual capacity within the scope of employment pursuant

to the statutes, ordinances, regulations, policies, customs, and usage of the County of Nassau and

the State of New York.

       14. At all relevant times herein, Defendant, Detective Ronald Lipson (Shield # 1296)

was a duly appointed and acting police detective ofthe Defendant, Nassau County Police

Department, acting under color oflaw and in his individual capacity within the scope of

employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the

County of Nassau and the State of New York.

       15. At all relevant times herein, Defendant, Detective Thomas D'Luginski (Shield #

7900) was a duly appointed and acting police detective ofthe Defendant, Nassau County Police

Department, acting under color of law and in his individual capacity within the scope of

employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the

County of Nassau and the State of New York.


                                                 4
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 5 of 27 PageID #: 5




        16. At all relevant times herein, Defendant, Detective George Darienzo (Shield # 1038)

was a duly appointed and acting police detective of the Defendant, Nassau County Police

Department, acting under color oflaw and in his individual capacity within the scope of

employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the

County of Nassau and the State of New York.

        17. At all relevant times herein, Defendant, Detective Kevin Cunningham (Shield #

112) was a duly appointed and acting police detective of the Defendant, Incorporated Village of

Hempstead, acting under color oflaw and in his individual capacity within the scope of

employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the

Incorporated Village of Hempstead, County of Nassau and the State of New York.

        18. At all relevant times herein, Defendant, Kathleen Rice was the elected and acting

District Attorney ofthe County of Nassau prior to and at the time ofthe Plaintiffs erroneous

prosecution, trial, conviction and incarceration in the criminal action commenced against the

Plaintiff.

        19. At all relevant times herein, Defendant, ADA Joseph LaRocca was an employee of

the Defendant, County of Nassau and an Assistant District Attorney assigned to and/or involved

in the Plaintiffs erroneous prosecution, trial, conviction and incarceration in the criminal action

commenced against the Plaintiff.

        20. At all relevant times herein, Defendant, ADA Robert Schalk was an employee ofthe

Defendant, County of Nassau and an Assistant District Attorney assigned to and/or involved in

the Plaintiff s erroneous prosecution, trial conviction and incarceration in the criminal action

commenced against the Plaintiff. Mr. Schalk acted as the Trial Assistant in the criminal action.


                                                  5
 Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 6 of 27 PageID #: 6



        21. At all times relevant herein and upon information and belief, Defendants, John Doe

and Jane Doe #s 1 - 20, whose names are presently unknown, were and/or still are agents,

servants and/or employees of the defendants, County of Nassau, Nassau County Police

Department, Incorporated Village of Hempstead and Incorporated Village of Hempstead Police

Department.

                                        INTRODUCTION

        22. The Plaintiff herein was wrongfully arrested on June 5, 2008, in connection with

crimes committed on May 28,2008, consisting of assault in the first degree [PL §120.l0(1)];

attempted murder [PL § 125.25(1)]; assault in the first degree [PL § 120.10(2)]; criminal

possession ofa weapon in the second degree [PL § 265.03 (lb)]and criminal possession ofa

weapon in the second degree [PL § 265.03(3)]. Thus the Plaintiff was wrongfully charged with

four (4) B felonies and two (2) C felonies.

       23. That on May 15,2008, the victim of the crime, Jorge Anyosa, for which the plaintiff

was charged, was seated in his cab awaiting customers near a train and bus terminal. Mr. Anyosa

was speaking to another cab driver and friend, Wilmer Hernandez, when a vehicle approached

and a dispute arose because the cab drivers were blocking the roadway. The individual in the car

exited his vehicle and engaged in an argument with both Mr. Hernandez and Mr. Anyosa and was

face to face with them as they stood outside their respective vehicles. Mr. Anyosa later stated

that this same individual returned to the location some 20 minutes later and at that time shot him.

The person was described as a male black with medium skin tone, dark hair cut close to the

scalp, about 5'10" to 5'11" with an accent. The plaintiff herein was arrested with his friend,

Robert Ogletree, on June 5, 2008, for charges ostensibly regarding a difference offense for which


                                                  6
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 7 of 27 PageID #: 7




a no true bill was subsequently found by a Grand Jury. The plaintiff was continuously held in

custody as the police questioned him and Mr. Ogletree and the police eventually elicited

statements from Mr. Ogletree which implicated the plaintiff in the shooting of the cab driver,

Jorge Anyosa. At the trial of this matter, Mr. Ogletree testified that the statements the police

obtained were false and that the police had coerced him into implicating plaintiff in the shooting

of Jorge Anyosa. As a result of the improper conduct of the police and prosecutors, the plaintiff

was convicted of charges involving the shooting of Mr. Anyosa and served 10 years 3 months

and 8 days in jail before he was released as a result of new evidence showing that he, in fact, was

not involved in the crime and that the actual perpetrator was someone, who at the time of

Plaintiff's release from prison, was incarcerated on unrelated charges and could not be

prosecuted due to the Statute of Limitations.

       24. The Plaintiffwas indicted by a Nassau County Grand Jury on June 16,2008

(Indictment No.: 1315N-08). Following a jury trial in February and March, 2009, the Plaintiff

was convicted of all charges. On November 23, 2009, the Plaintiff was sentenced to a 25 year

term of imprisonment.

       25. The Plaintiff was incarcerated in the Nassau County Correctional Facility from June

5,2008, until January 22,2010, at which time he was transferred to the New York State

Department of Corrections (DOCS) where he remained until September 13,2018.

        26. The Plaintiff was wrongfully incarcerated and deprived of his life and liberty for a

total of ten (10) years, three (3) months and eight (8) days.

        27. On September 13, 2018, the Plaintiffwas released from custody on the prosecutor's

motion, joined in by the defense, pursuant to CPL § 440.10(1 )(g), in the interests of justice. The


                                                  7
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 8 of 27 PageID #: 8




charges were then dismissed pursuant to CPL § 440 in that the Plaintiff was actually innocent of

the charges. The identity of the actual assailant is not yet known by the Plaintiff or his counsel

but the Nassau County District Attorney's Office is aware of the name and location of the actual

perpetrator but has not released his name.

       28. As a direct result of the defendants' intentional and/or deliberately indifferent acts

and omissions, the Plaintiff was deprived of his state and federal Constitutional rights, was

robbed of more than ten (10) years of his life and freedom and sustained severe physical,

emotional and monetary damages.

       29. What follows is a summary of police, prosecutorial and judicial misconduct taken

from the defendant's post-verdict motion, pursuant to CPL § 210.20 and 330.30; and the trial

record. From the record, the following was also revealed (numbered references are from the trial

record):

       • The arrest by Police of the Claimant, Josiah Galloway followed a number of
       overly suggestive and grossly improper identification and line-up procedures.
       More specifically, the alleged victim, Jorge Anyosa saw the distinct characteristics
       of the assailant and provided a detailed description of the assailant, which clearly
       did not match the description ofMr. Galloway. Nevertheless, the evidence shows
       that the Police Officers that investigated this matter, engaged the witnesses in
       several improper identification procedures which caused the witnesses to provide
       a circumstantial identification of Mr. Galloway as the alleged assailant.

       • Mr. Anyosa also gave a description ofthe assailant - being between five foot ten
       inches and to five foot eleven inches. Mr. Anyosa described that the assailant had
       a short hair cut (Id. at 218:17-19) and further described the assailant as a male
       black, 25 - 30 years of age (Id. at 461: 1-3) and further described that the assailant
       spoke with an accent (Id. at 461 :15-17).

        • On or about June 6, 2008, Mr. Galloway was arrested in connection with the
        alleged shooting by the Hempstead Police Department. Infra. The Nassau County
        Police then appeared at the Hempstead Police Department to process the arrest of
        Mr. Galloway. (Id. at 440:9-24). During that time they conducted two photo


                                                  8
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 9 of 27 PageID #: 9




     arrays containing photos that depicted Mr. Galloway with a hair style different
     from that which he possessed at the instant time and in May of 2008.

     • After observing that Mr. Galloway's hairstyle at that time did not match the
     description given by the alleged victim, the detective declined to go forward with
     the lineup (Id. at 451 :21 - 452: 1). Detective Lipson, the lead Detective in the
     investigation, noticed that Mr. Galloway's hair was different than the description
     given by the victim/witness as well as the witness. (Id. at 517:5). Nevertheless,
     the detective did not discuss this obvious and exculpatory infonnation with the
     other officers. (Id. at 518 and 520).

     • On August 14, 2008, the second day that the detectives sought to place Mr.
     Galloway in a lineup, Mr. Galloway'S hair was still long, as it had been in May of
     2008. However, on this occasion, Mr. Galloway'S hair was braided and/or in
     "cornrows." (Id. at 475). The detective agreed that Mr. Galloway'S hairstyle never
     matched the description given by the victim/witness. (Id. at 476:9-17), that the
     arrest of Mr. Galloway was only approximately 21 days from the date of the
     shooting and it was impossible that his hair could have grown from haircut tight
     to the scalp to hair that was long enough to fonn braids or an Afro.

     • The witness/victim, Mr. Anyosa, was never shown any photographs of Mr.
     Galloway with braids or an afro - which were the hairstyles that Mr. Galloway
     actually had or could have had on the date ofthe shooting. (Id. at 244:23 - 245:9;
     see also, 254:5-15). Indeed, every photograph or viewing of Mr. Galloway that
     was shown to the witness/victim by the police featured Mr. Galloway with short
     hair or wearing a baseball cap. More specifically, any and all characteristics of
     Mr. Galloway that were exculpatory and/or did not match the description ofthe
     alleged assailant were intentionally covered up or hidden from the victim and the
     witness during the identification procedures of the police. (Id. at 245).

     • During the lineup, the subjects, including Mr. Galloway, were instructed to
     wear baseball caps to cover up their hair. Infra. Mr. Anyosa testified that the
     police instructed him to ignore the subjects' hair. (Id. at 250:21 - 251:8). Mr.
     Anyosa was told to "look at the face, that's all." (Id.).

     • The victim/witness Mr. Anyosa and the other eyewitness, Mr. Hernandez, both
     confinned that the alleged assailant did not have an afro or cornrows on the night
     ofthe shooting. (Id. at 278 - 287). After indicating their familiarity with the
     hairstyles, both of the aforementioned witnesses testified that they would have
     been easily able to identify ifthe assailant had an afro or cornrows. (Id.). Both of
     the aforementioned witnesses confinned that they were never shown Mr.
     Galloway'S hair and/or hair style as it was in May of2008 (which was an afro
     and/or cornrows) at anytime. (Id.). In fact, during the lineups in which both


                                               9
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 10 of 27 PageID #: 10




      witnesses participated, the witnesses were not allowed to see Mr. Galloway's hair.
      (Id.). Thus, Mr. Galloway was deprived of his right to be viewed in a non-
      suggestive process.

      • In sum, following the suggestion by the Hempstead Police Department that Mr.
      Galloway was the suspect in the shooting, Mr. Galloway became just that - the
      prime, and indeed the only, suspect. Following this information from the
      Hempstead Police, the arresting police officers unreasonably attempted to make
      Mr. Galloway fit the description of the suspect. The suggestive nature of the
      police's identification procedures are apparent as described above. Likewise, the
      fact that Mr. Galloway did not have access to the type of car driven by the
      perpetrator and would need to wear glasses in order to drive at night, were
      likewise factors that set Mr. Galloway apart.

      • Still, when faced with the identification ofMr. Galloway in the lineup and in
      the photo array, Mr. Galloway's distinguishing and exculpatory characteristics
      were covered up and/or made absent from the identification process. Thus, the
      identification process was tainted in all ways possible against Mr. Galloway.

      • During his summation, the prosecutor, ADA Robert Schalk, made statements to
      the jury that were not based upon the facts or evidence of the case and sought to
      cause the jury to assume the role of community defenders and avengers, which
      was clearly prejudicial and improper as a matter of law.

      • The Prosecutor, ADA Robert Schalk, also Improperly Vouched For The
      Credibility Of The Prosecution's Witnesses While Impermissibly Prejudicing The
      Defense's Witnesses.

      • The People, by ADA Robert Schalk, improperly impeached the credibility of
      their own witness - Robert Ogletree. (Id. at 89:25 - 90.3). In addition, the
      improper statements made by the prosecutor in an attempt to persuade the jury
      that Mr. Galloway had allegedly altered his appearance during trial in order to
      mislead the jury panel directly, the prosecutor then went further and insinuated
      that Mr. Galloway and his defense counsel doubted each individual jury member's
      ability to make rational determinations of fact.

      • The Prosecutor, ADA Robert Schalk, Wrongfully and Continually Shifted The
      Burden On Defendant To Produce Evidence And Improperly Asked The Jury To
      Draw Negative Inferences From Defendant's Purported Failures To Produce Said
      Evidence.

      • The Court Abused Its Discretion By Forcing The Jury To Continue To
      Deliberate Despite Their Repeated Notices To The Court Of The Fact That They


                                              10
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 11 of 27 PageID #: 11




      Were Hopelessly Deadlocked.

      • The People's Solicitation Of Testimony From the Witnesses During The
      People's Direct Case Regarding Photo Identification Of Mr. Galloway Was
      Unduly Prejudicial To The Defendant.

      • Detective Thomas Bischoff, Shield # 1001, was a forensic artist. He was called
      by the defense and he met with the complainant in the hospital four (4) days after
      the crime. (820). The victim gave a description of someone who was 25 to 30
      years old,S foot 10 inches to 5 foot 11 inches and driving a 2001 or 2002 gray or
      silver Toyota Corolla. (828). The face of the perpetrator was shaven with no
      visible scars or tattoos and the hair was shaven. (828 - 829). In particular, when
      shown photos of hair for the sketch, the victim did not pick out any photo with
      braids. (837). The victim, Mr. Anyosa, signed the back of the sketch to confirm
      the provided information. (825 - 826). The police had this description at the time
      Mr. Galloway was stopped and interviewed. Mr. Galloway did not match this
      description as he is approximately 5'5" - 5'6" tall, nor did he have an accent
      (something the complainant said the perpetrator had). Mr. Galloway does have a
      missing tooth (F #9) which came out from the dentist who testified.

      • Detective Ronald Lipson (Shield # 1001) used a photo of the plaintiff from
      September, 2007, which showed the plaintiff with short hair and which was
      shown to the two (2) witnesses, even though plaintiff's hair was very long at the
      time of his arrest on June 5, 2008, only three (3) weeks after the crime for which
      he was eventually charged. Detective Lipson knew at the time he saw plaintiff that
      his hair was not cut tight to his head. Yet, Detective Lipson never relayed that
      information to his colleagues.

      • Robert Ogletree, the People's first witness, who was arrested with Mr.
      Galloway on June 5, 2008,was a friend ofMr. Galloway. The police showed Mr.
      Ogletree a sketch, which the police said looked like Mr. Galloway even though it
      showed a person with short hair and Mr. Galloway had long hair. In fact on June
      5,2008, Mr. Galloway had an afro with little twists or dreads. (301 - 302). The
      arrest happened while they were in a Honda owned by Ogletree's girlfriend. (273 -
      274). Mr. Ogletree said on the witness stand that the police had coached and
      coerced him into making the statement and had put bits and pieces of his story
      together and the final product was false. (270 - 272, 299 - 300, 319 -320). In
      reference to Mr. Galloway saying it was hot up in Nassau, Mr. Ogletree said that
      referred to Mr. Galloway wanting to leave the area because Mr. Galloway had
      been shot at by someone (270) and not because of the cab driver incident. The
      police kept Mr. Ogletree for hours threatening him with all kinds of charges while
      they sought to get him to implicate Mr. Galloway. (303). This testimony
      demonstrates how the police were seeking to put this crime on Mr. Galloway and


                                              11
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 12 of 27 PageID #: 12




      got Mr. Ogletree to sign a statement implicating the Plaintiff, which statement he
      testified had only been seen by him a week prior to his testimony. While
      testimony like this can sometimes be written off as a friend of the defendant
      recanted. The fact that Mr. Galloway is innocent, as now admitted by the
      prosecution, can only lead this Court to believe that Mr. Ogletree's testimony
      about the police misconduct in getting statements from him to pin the case on Mr.
      Galloway is true!

      .Police Officer Steven Horowitz, Shield # 144, acknowledged that the initial
      report included a composite sketch describing the assailant as 5 feet 10 inches to 5
      feet 11 inches with hair "tight to the head" (564 - 565) and described the car the
      assailant drove as a 200112002 Toyota Corolla (565) with a missing front driver
      side hubcap. (574 - 575). Police Officer Horowitz showed Mr. Anyosa and the
      other witness, Hernandez (who was present when the assailant first had the
      argument with them but not present during the shooting) a Mazda belonging to
      Mr. Galloway'S girlfriend both said it looked like the car but they weren't sure.
      (576 - 577). Police Officer Horowitz noted the composite sketch did not show
      braids and Mr. Galloway had braids on June 5, 2008. (584). Officer Horowitz had
      also showed the witness a photo of Mr. Galloway portrayed without any braids
      and with short hair - this was an approximately year-old photo. (553 - 554).
      Officer Horowitz had been involved in the stop of Mr. Galloway on June 5, 2008
      for an unrelated crime which was eventually a "no true bill." Officer Horowitz
      said at the time of the stop that Mr. Galloway appeared to be 5 feet 8 inches to 5
      feet 10 inches tall with cornrows that were messy and appeared to be coming out.
      (539). Mr. Galloway later testified that he is 5 feet 5 inches tall. Police Officer
      Horowitz, who was with the anti-gun task force, never read the description on the
      composite sketch which would have shown that the plaintiff herein was not as tall
      as described in the sketch and some five (5) to six (6) inches shorter than the
      person who was described as the perpetrator. It would have also shown Police
      Officer Horowitz that unlike the description provided, the plaintiff herein did not
      have an accent. Nevertheless, Police Officer Horowitz claimed the plaintiff
      matched the sketch despite plaintiff s hair being long and in braids as opposed to
      the description of short hair cut close to the scalp. Police Officer Horowitz never
      bothered to verify information on the composite sketch to see that the height was
      different, that plaintiffhad no accent and had long hair.

      • The aforesaid witness, Police Officer Steven Horowitz noted the police
      information from the sketch had the assailant much taller than Mr. Galloway with
      hair tight to the head and that the car was not positively identified. He also
      showed a photograph of Mr. Galloway, which was approximately one (1) year old,
      with short hair. Also the two (2) cars the witnesses were shown were the Mazda,
      which was a grayish-green color, and the Honda, which was a grayish-blue color,
      and the Mazda, which the witnesses said looked like the car, did not have a


                                               12
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 13 of 27 PageID #: 13




      missing hubcap, which was part of the description of the car driven by the actual
      perpetrator. (575 - 576). The cars also did not have dark tinted windows which
      was another description of the car driven by the actual perpetrator of the crime.

      • Detective Matthew Ross, Shield # 834, testified that while Mr. Galloway was in
      the cell prior to a scheduled lineup, he saw Mr. Galloway doing cornrows on his
      own hair (802 - 804) and he admitted that Mr. Gallowy had no grease or comb to
      do this. Also because Mr. Galloway was so short, Detective Ross had him sit on
      two (2) telephone books during the lineup so that Mr. Galloway would appear to
      be the same height as the fillers who were all police officers. (787).

      • Detective Ross's testimony is significant in that he gave the jury the impression
      that Mr. Galloway changed his hair for the lineup. The implication to the jury was
      that Mr. Galloway was guilty and wanted to change his appearance. Further,
      having Mr. Galloway sit on two (2) telephone books to make it appear that he is
      taller than he really is gave the impression to the witnesses of a taller person. As
      previously stated, Mr. Galloway is only 5 feet 5 inches tall, which is not the height
      given to the sketch artist or in the initial description. The police had the
      information of the description in front of them on June 5/6, 2008 and knew that
      Mr. Galloway did not match the description.

      • Detective Charles DeCaro (Shield # 1047) knew that the hair description of the
      true perpetrator of the crime was that the person had hair cut tight to his head and
      when he saw plaintiff, he readily saw that the plaintiffs hair was braided and had
      cornrows.

      • Detective Thomas D'Luginski knew that the plaintiffs hair style was different
      and that his long hair and braids did not match the description but, nevertheless,
      he did not tell his colleagues.

      • Detective Kevin Cunningham (Shield # 112) ofthe Village of Hempstead,
      assisted Police Officer Steven Horowitz in the stop and arrest of plaintiff and in
      holding the plaintiff in continuous custody while questioning was continued
      despite the fact that the plaintiff did not match the description of the composite
      sketch. Further, plaintiff was known to Detective Cunningham for a number of
      years and Detective Cunningham had personal knowledge as to plaintiffs short
      height and that plaintiff did not have an accent.

      .That the plaintiffwas made to sit on two (2) telephone books in a lineup despite
      a court order dated June 30, 2008, directing that plaintiff submit to, stand in and
      participate in physical lineup. By seating the plaintiff on two (2) telephone books
      and having him seated rather than standing, plaintiff s true height was concealed
      from the identifying witnesses.


                                               13
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 14 of 27 PageID #: 14




      • Mr. Jorge Anyosa was the complainant and noted that the perpetrator was a
      male with light black skin. At trial, he first noted a description of 5' 9" (375 -
      376). He acknowledged that the person was so close to him during their first
      encounter that the person slapped his hand. Upon questioning at trial, Mr. Anyosa
      admitted that the assailant was described by him to the police as having a height
      of 5 feet 10 inches/5 feet 11 inches and that he looked directly at his face and
      never noticed a missing tooth (419 - 421, 434 - 435). Significantly, Mr. Anyosa
      said the assailant had an accent (421,433), that the car had dark tinted windows
      which the Mazda, the car the police implied was driven by the assailant, did not
      have (431 - 432). Mr. Anyosa indicated that he never said that the Mazda was on
      the scene that evening of May 15, 2008. Mr. Anyosa admitted that the person did
      not have cornrows or an afro (442). Mr. Anyosa admitted to telling the sketch
      artist that the person was 5 feet 10 inches/5 feet 11 inches tall, with short hair and
      that he never mentioned comrows or an afro (418). Mr. Anyosa also admitted that
      the person who shot him did not have braids (447). Mr. Anoysa's descriptions for
      the hair and car were much different than plaintiff s hair or the car plaintiff was
      alleged to have driven on the evening ofthe shooting (442 - 447).

      • Mr. Galloway does not have an accent. Mr. Anyosa had described the shooter
      as being 5 feet 10 inches/5 feet 11 inches tall and then appears in court and stated
      at first that the shooter was 5 feet 9 inches tall until he was confronted with his
      prior description. There was no way that this shooter was 5 feet 5 inches or even
      5 feet 6 inches as Mr. Anyosa argued with the shooter face to face. Also, the
      assailant's car had dark tinted windows while the Mazda, which was the car Mr.
      Galloway'S girlfriend had, did not.

      • Wilmer Hemandez, who is a cab driver and was present at the time of the first
      altercation, was the friend of the complainant. He argued with the assailant at
      close range standing next to each other and said the assailant was 5 feet 9 inches
      or 5 feet 10 inches with black, short hair and a black male. (463 - 464, 482). When
      shown photos of the Honda and Mazda by the police, Mr. Hemandez said the
      Mazda was "more like" the car driven by the assailant (467 - 470). Mr. Hemandez
      described the assailant as having a light complexion and about 26 to 30 years old.
      Mr. Galloway was approximately 21 years old at the time. Mr. Hemandez said
      the person did not have braids and was approximately 160 - 170 pounds (485 -
      487).

      • The height is not that of Mr. Galloway nor does the hair style match. Also, Mr.
      Hemandez only said the Mazda was "more like" the car the assailant drove and
      not that it was the car. Mr. Galloway did testify that he doesn't have a license and
      due to his eyesight can't drive at night. The defense also presented Mr.
      Galloway's girlfriend and his mother as alibi witnesses, who both stated they were


                                                14
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 15 of 27 PageID #: 15




       with Mr. Galloway watching TV. The defense called ADA Joseph LaRocca, who
       stated the defense had given him names of alibi witnesses and did not put any
       restrictions on him as to whether he could speak to them but the District
       Attorney's Office never did speak to the witnesses. (898 - 900).

       • Josiah Galloway testified in his own defense. He testified to being at home
       watching TV and noted that was 5 feet 5 inches tall and 22 years old. (997 -998).
       Mr. Galloway testified that he had cornrows on June 5, 2008, which was the same
       hairstyle that he had on the date ofthe crime. (1004). Mr. Galloway stated that he
       cannot do his own hair, contrary to Detective Ross's testimony (1005) implying
       that Mr. Galloway was doing his own hair to look different for the lineup. Mr.
       Galloway also testified that he cannot drive at night as he cannot see well due to
       glares. (1008). Neither the Honda nor the Mazda had tinted windows and neither
       of those cars were missing a hubcap. (1009 - 1010). Mr. Galloway testified that
       he did not have a Driver's License or Lerner's Permit (1027 - 1028)., that he had
       no accent and weighed approximately 145 - 150 pounds. (1036).

       • This failure to speak to alibi witnesses and the differences in the description of
       the assailant as compared to Mr. Galloway, the facts that Mr. Galloway does not
       have an accent and the cars had no tinted windows or missing hubcap, that Mr.
       Galloway cannot do his own hair, all lead to the conclusion that there was a rush
       to judgment and the police just wanted to pin this crime on Mr. Galloway.

       • Nassau County Assistant District Attorney Joseph LaRocca was given
       information concerning alibi witnesses which would show that the plaintiff had
       been elsewhere at the time ofthe crime but he never sought to speak to or
       interview any of said witnesses despite the fact of the obvious differences between
       the description of the perpetrator and of the plaintiff.

       • ·Nassau County District Attorney Kathleen Rice failed to conduct a proper
       review of the facts of this matter and to monitor the prosecution of the case
       against the plaintiff herein.

                                     NOTICES OF CLAIM

       31. Pursuant to New York General Municipal Law § 50, on or about September 21,

2018, Plaintiff caused a written, joint Notice of Claim to be served upon: (a) the County of

Nassau and its departments, to wit: Nassau County Police Department and Office ofthe Nassau

County District Attorney, and (b) the Incorporated Village of Hempstead and its department, to



                                                15
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 16 of 27 PageID #: 16




wit: Incorporated Village of Hempstead Police Department, which said joint Notice of Claim set

forth the name and post office address of the claimant, to wit: the plaintiff herein; the name,

address and telephone number of the claimants attorneys; the nature of the claim; the time when,

the place where and the manner in which the claim herein sued upon arose and the item of

damages or injuries claimed to have been sustained, so far as then practicable. A copy ofthe said

joint Notice of Claim is annexed as Exhibit "A."

       32. On November 1,2018, pursuant to New York General Municipal Law § 50-h, the

Incorporated Village of Hempstead, on behalf of itself and the Incorporated Village of

Hempstead Police Department, conducted an examination under oath of the Plaintiff.

       33. On December 20,2018, pursuant to New York General Municipal Law § 50-h, the

County ofN ass au, on behalf of itself, the Nassau County Police Department and the Office of the

Nassau County District Attorney, conducted an examination under oath of the Plaintiff.

       34. That more than thirty (30) days have elapsed since the service ofthe aforesaid

respective Notices of Claim upon the Defendants, County of Nassau and Incorporated Village

of Hempstead, their agents, servants and!or employees, and that adjustment or payment of the

Plaintiffs claim has been neglected or refused by the County of Nassau and Incorporated Village

of Hempstead.

       35. More than one (1) year and ninety (90) days have not elapsed since the Plaintiff was

exonerated and released from incarceration.

                      CLAIM AGAINST THE STATE OF NEW YORK

       36. On September 21,2018, the Plaintiff has filed a Verified Claim against the State of

New York (Claim No.: 132020), pursuant to the New York State Court of Claims Act, Article II,


                                                 16
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 17 of 27 PageID #: 17




Section 8-b, "Claims for unjust conviction and imprisonment." That matter has been assigned to

the Honorable Gina M. Lopez Summa. The State ofNew York has filed a motion to dismiss the

Plaintiffs claim and a decision is currently pending on the State's motion and the Plaintiffs

cross-motion for summary judgment together with a proposed amended claim. A copy of the

proposed amended claim is annexed as Exhibit "B."

                                           DAMAGES

       37. The actions of the defendant deprived Plaintiff of his civil rights under the First,

Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution, and

the laws of the State of New York.

       38. The unlawful, intentional, willful, deliberately indifferent, negligent, reckless and/or

bad-faith acts and omissions of the defendants caused Josiah Galloway to be falsely arrested and

imprisoned, unfairly tried, wrongfully convicted and forced to serve ten (10) years, three (3)

months and eight (8) days in jail and prison for a crime he did not commit.

       39. The unlawful, intentional, willful, deliberately indifferent, negligent, reckless and/or

bad-faith acts and omissions of the defendants caused the Plaintiff the following injuries and

damages, which continue to date and will continue into the future: personal injuries; pain and

suffering; severe mental anguish; emotional distress; loss of family relationships, including the

total loss of relationships with children that he might have had; severe psychological damage;

damage to business and property; loss of income; costs of defense; infliction of physical illness;

inadequate medical care; humiliation, indignities and embarrassment; degradation; permanent

loss of natural psychological development; and restriction on all forms of personal freedom,

including but not limited to diet, sleep, personal contact, educational opportunity, vocational


                                                 17
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 18 of 27 PageID #: 18




opportunity, athletic opportunity, personal fulfillment, sexual activity, family relations, reading,

television, movies, travel, enjoyment and expression for which he is entitled monetary relief.

       40. All the acts and omissions committed by the defendants described herein for which

liability is claimed were done intentionally, unlawfully, maliciously, wantonly, recklessly,

negligently andlor with bad faith, and said acts meet all of the standards for imposition of

punitive damages.

       41. These defendants had a duty to act fairly and justly toward the Plaintiff. The

defendants breached that duty and as a result, they proximately caused the Plaintiff to sustain

severe, permanent and irreparable injuries.

                                              COUNT I

        42 U.S.C. § 1983 4th and 14th Amendment Claims for False Arrest, Malicious
                              Prosecution and False Imprisonment

       42. Plaintiff hereby incorporates by reference all of the foregoing paragraphs and further

alleges as follows:

       43. Defendants, despite knowing that probable cause did not exist to arrest and prosecute

the Plaintiff for the shooting of Mr.Anyosa, with malice, acted individually and in concert to

cause the Plaintiff to be arrested, charged and prosecuted for that crime, thereby violating the

Plaintiffs rights pursuant to the Fourth and Fifth Amendments of the United States Constitution

to be free of unreasonable searches and seizures; unlawful arrests and deprived oflife, liberty and

property without due process of law.

       44. On September 13,2018, the prosecution terminated in the Plaintiffs favor when the

Nassau County District Attorney dropped the charges against him.



                                                  18
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 19 of 27 PageID #: 19




       45. The Plaintiffs causes of action for false arrest, malicious prosecution and false

imprisonment were unavailable to him until September 13,2018, upon the favorable termination

of the criminal proceedings against him. Furthermore, these claims are tolled as defendants

concealed from the Plaintiff - and still are concealing to this day - the facts vitiating probable

cause to arrest and prosecute him.

       46. But for defendants' conduct, the Plaintiff would not have been arrested and/or

prosecuted for the shooting and attempted murder of Mr. Jorge Anyosa.

       47. The defendants' actions deprived the Plaintiff of his liberty without probable cause

and were in violation of clear~y established Constitutional Law, including Franks v. Delaware,

438 U.S. 154 (1978), and no reasonable police officer in 2008 would have believed that the

defendants' actions were lawful.

       48. As a direct and proximate result ofthe defendants' actions, the Plaintiff was wrongly

convicted and imprisoned for ten (10) years, three (3) months and eight (8) days and suffered the

other grievous and continuing injuries and damages as set forth above.

                                             COUNT II

       42 U.S.C. § 1983 14th Amendment Claims for Deprivation of Liberty Without
         Due Process of Law and Denial of a Fair Trial by Fabricating Evidence,
       Withholding Material, Exculpatory and Impeachment Evidence, Coercion and
        Deliberately Failing to Conduct a Constitutionally Adequate Investigation

       49. Plaintiff hereby incorporates by reference all of the foregoing paragraphs and further

alleges as follows:

       50. Defendants, acting individually and in concert, coerced witnesses, fabricated

evidence, and withheld material, exculpatory and impeachment evidence from prosecutors,



                                                  19
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 20 of 27 PageID #: 20




thereby depriving the Plaintiff of his clearly established Constitutional rights, pursuant to the

Fourteenth Amendment, to a fair trial.

       51. Specifically, defendants, deliberately and with reckless disregard for the

Constitutional rights of the Plaintiff, coerced and fabricated statements from witnesses, by using

physical and psychological force, in a manner that shocks the conscience, to procure those

statements, and by falsely representing in police reports, in pretrial conversations with

prosecutors and during the Plaintiffs trial that the facts recounted by those witnesses originated

with witnesses when in fact they had been fed to the witnesses or otherwise fabricated by the

defendant police officers.

       52. Defendants also intentionally planted or deliberately falsified the identification of the

Plaintiff, thereby fabricating forensic evidence and failing to disclose exculpatory evidence to the

prosecution and to the plaintiff during his underlying criminal case. The defendants failed

in their obligations to exercise "due diligence" to uncover and turnover to the plaintiff and

his counsel any and all exculpatory evidence. See, Brady v. Maryland, 373 U.S. 83 (1963);

and Kyles v. Whitley, 514 U.S. 419 (1995).

       53. Furthermore, the defendants deliberately and with reckless disregard for the

Constitutional rights of the Plaintiff failed to disclose to the prosecution their coercion and

fabrication and attempted coercion and fabrications, as well as other material, exculpatory and

impeachment evidence, including but not limited to witness statements, forensic evidence and

investigative misconduct on the part of the defendants and others. Had this evidence been

documented and/or disclosed it would have tended to prove the Plaintiffs innocence, cast doubt

on the entire police investigation of the shooting, impeached the trial testimony of critical


                                                  20
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 21 of 27 PageID #: 21




witnesses and undermined confidence in the verdict against the Plaitniff. But for defendants'

actions, the Plaintiff would not have been indicted for or convicted of the shooting and related

charges involving Mr. Anyosa.

        54. In their drive to secure the wrongful conviction of the plaintiff, defendants

deliberately failed to investigate leads pointing toward other suspects and corroborating the

plaintiffs innocence, including but not limited to intentionally failing to interview alibi and other

witnesses whose knowledge tended to disprove the plaintiff s guilt and failing to investigate

exculpatory and potentially exculpatory forensic evidence. The defendants purposefully failed to

conduct a thorough and adequate criminal investigation into the shooting of Mr. Anyosa because

they knew or should have known that such an investigation would have exonerated the plaintiff.

        55. The plaintiffs causes of action for denial of his liberty without due process oflaw and

for denial of his right to a fair trial were unavailable to him until September, 2018, upon the

favorable termination of the criminal proceedings against him. Furthermore, these claims are

tolled as defendant concealed from the plaintiff - and still are concealing to this day - the

coercion of witnesses, fabrication of evidence, withholding of material exculpatory evidence,

deliberate failure to investigate, and other facts giving rise to these claims.

        56.   The~onduct   of the defendants violated the plaintiffs clearly established

constitutional rights to a fair trial and not to be deprived of liberty without due process of law as

guaranteed by the Fourteenth Amendment. No reasonable police officer in 2008 would have

believed that the actions taken by the defendants in coercing suspects and witnesses, fabricating

evidence, failing to document and disclose material exculpatory evidence to prosecutors and

failing to conduct a constitutionally adequate investigation were lawful.


                                                   21
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 22 of 27 PageID #: 22




         57. As a direct and proximate result of defendants' actions, the plaintiff was wrongly

convicted and imprisoned for more than ten (10) years and suffered the other grievous and

continuing injuries and damages as set forth herein.



                                            COUNT III

                         42 U.S.C. § 1983 Civil Rights Conspiracy Claim

         58. Plaintiff hereby incorporates by reference all of the foregoing paragraphs and further

alleges as follows:

         59. Defendants, acting within the scope oftheir employment and under color oflaw,

agreed among themselves and with other individuals, to act in concert in order to deprive

criminal law suspects, including the plaintiff of their clearly established Fourth, Fifth and

Fourteenth Amendment rights to be free from unreasonable searches and seizures, false arrest,

false imprisonment, malicious prosecution, deprivation of liberty without due process of law and

to a fair trial.

         60. Defendants' conspiracy to deprive criminal law suspects oftheir basic constitutional

rights was not limited to this case.

         61. In furtherance of the conspiracy, each defendant engaged in and facilitated numerous

overt acts, including, without limitation, the following: false arrest; assault; battery; defamation;

false imprisonment; intentional infliction of emotional distress; negligent infliction of emotional

distress; wrongful prosecution; trial; conviction and sentencing evidencing a pattern of violating

the civil rights of defendants, particularly minorities such as the plaintiff herein who is African-

American. See also, Monell v. New York City Department o/Social Services, 436 U.S. 658, 694,


                                                  22
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 23 of 27 PageID #: 23




98 S. ct. 2018, 2037 (1978); Restivo, et al v. Nassau County., Docket No. 2:206 cv 06720, 2014

U.S. Dist. Lexis 188474 (EDNY, J. Seybert); Restivo v. Hessemann, No. 14-4662 (2d Cir. 2017).

See also, Roy H Maxwell, as Administrator of the Estate ofPaul Anthony Maxwell (deceased) v.

Incorporated Village ofHempstead, U.S.D.C., E.D.NY., Case No.: CV 99074 (ADS) (ARL)

and Reina Carrillos v. Incorporated Village ofHempstead, U.S.D.C., E.D.N.Y., Docket No.: 11-

CV-5775 (JFB) (SIL). See also, News 12 story at: http://longisland.newsI2.com:

"Investigators: Hempstead police chief, 3 others part of ticket fIxing scandal," May 1, 2019.

          62. As a direct and proximate result of the defendants' conspiracy and actions in

furtherance ofthat conspiracy, the plaintiff was wrongly convicted and imprisoned for more than

ten (10) years and suffered the other grievous and continuing injuries and damages as set forth

herein.



                                              COUNT IV

     42 U.S.C. § 1983     rt, 5th and 14th Amendments - Loss of Familial Association Claim
          63. Plaintiff hereby incorporates by reference all of the foregoing paragraphs and further

alleges as follows:

          64. Defendants, through their misconduct against the plaintiff, recklessly or deliberately

violated the First, Fifth and Fourteenth Amendments rights to be free from unwarranted

government interference with his familial relationships to plaintiff without due process oflaw.

          65. These acts caused the plaintiff to suffer the damages set forth herein.




                                                   23
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 24 of 27 PageID #: 24




                                          COUNT V

                                          Defamation

       66. Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows:

       67. These defendants knowing and having reason to know that the plaintiff was

innocent of the underlying criminal charges, nonetheless wrongfully and maliciously

disseminated to the media and others false information about the plaintiff which was then

reported and which has permanently and irreparably damaged his name and reputation

and further causing, as a result, loss of educational and career opportunities. Due to the

span of time since the defendant's arrest, the specific words, in haec verba, of defamation,

pursuant to CPLR § 3016(a), must await discovery but will be alleged in a subsequent

amendment once that information is available.

       68. As a direct and proximate result of defendants' actions, the plaintiff was

wrongly convicted and imprisoned for more than ten (10) years and suffered the other

grievous and continuing injuries and damages as set forth herein.

       WHEREFORE, the plaintiff, Josiah Galloway, prays as follows:

              A. That the Court award compensatory damages to him and against
              the defendants, jointly and severally, in an amount to be
              determined at trial;

              B. That the Court award punitive damages to him and against all
              individual defendants, in an amount to be determined at trial, that
              will deter such conduct by defendants in the future;

              C. For a trial by jury;




                                               24
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 25 of 27 PageID #: 25



             D. For pre-judgment and post-judgment interest and recovery of
             his costs, including reasonable attorneys' fees pursuant to 42
             U.S.C. § 1988 for all 42 U.S.C. § 1981 claims; and

             E. For such other reliefto which he may be entitled and as to which
             this Court seems just and proper.

Dated:: Garden City, New York
        August 27,2019




                                             25
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 26 of 27 PageID #: 26




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------)(
JOSIAH GALLOWAY,

                                             Plaintiff,                           VERIFICATION

                           -against-

COUNTY OF NASSAU;
NASSAU COUNTY POLICE DEPARTMENT;
INCORPORATED VILLAGE OF HEMPSTEAD;
P.O. STEVEN HOROWITZ (Shield # 144);
DETECTIVE MATTHEW ROSS (Shield # 834);
DETECTIVE CHARLES DECARO (Shield # 1047);
DETECTIVE THOMAS BISCHOFF (Shield # 1001);
DETECTIVE RONALD LIPSON (Shield # 1296);
DETECTIVE THOMAS D'LUGINSKI (Shield # 7900);
DETECTIVE GEORGE DARIENZO (Shield # 1038);
DETECTIVE KEVIN CUNNINGHAM (Shield # 112);
KATHLEEN RICE;
ASSISTANT DISTRICT ATTORNEY JOSEPH LaROCCA;
ASSISTANT DISTRICT ATTORNEY ROBERT
SCHALK;
JOHN DOE and JANE DOE #s 1 - 20 being and intended to
be other parties from the County of Nassau, Nassau County
Police Department, Incorporated Village of Hempstead and
Incorporated Village of Hempstead Police Department whose
names are presently unknown, all jointly and severally,

                                             Defendants.
-----------------------------------------------------------------------------)(

STATE OF NEW YORK )
                                     ss.:
COUNTY OF NASSAU                 )


         I, Josiah Galloway, being duly sworn, depose and say: I am the plaintiff in the above-

captioned action; I have read the foregoing Complaint and know the contents thereof; the same


                                                          1
Case 2:19-cv-05026-AMD-JO Document 1 Filed 09/04/19 Page 27 of 27 PageID #: 27



is true to my own knowledge, except as to the matters therein stated to be alleged on information

and belief, and as to those matters I believe it to be true.




Sworn to before me this

27th day of August, 2019.




                    THOMAS F. L10Ht
              Notary Public, State of NewVork
                     No. 02L16080933
                Qualified in Nassau County I) /)
            Commission Expires Sept. 23, 20~ •




                                                   2
